       Case 2:20-cv-01590-DLR Document 36 Filed 10/06/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nicole Maughan Butterfield,                         No. CV-20-01590-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   CiCi Enterprises LP, et al.,
13                  Defendants.
14
15          Before the Court is Plaintiff’s motion to remand to state court, which is fully briefed.
16   (Docs. 24, 28, 31.) For the following reasons, Plaintiff’s motion is denied.

17   I. Background
18          Plaintiff brings this action on behalf of her minor son, B.B, a high-school student

19   and former employee of a Mesa, Arizona CiCi Enterprises, LP (“Cici’s”) location managed

20   by area manager, Jack Rochelle, and store manager, Valarie Bustamante. (Doc. 25 at 2.)
21   In 2019, B.B. worked part-time as a Cici’s restaurant team member. (Id. at 3.) Also in
22   2019, Lanxton Turner applied for the position of Shift Leader. (Id.) When conducting its

23   pre-hire investigation, Cici’s discovered that Mr. Turner recently had been criminally

24   charged with aggravated assault arising from an alleged strangulation attempt. (Id.)

25   Despite knowledge of the pending charge and without investigating his public social media

26   profiles—containing sexually explicit images and sexual solicitations—Mr. Rochelle
27   and/or Ms. Bustamante hired Mr. Turner as Shift Leader on May 20, 2019. (Doc. 1-3 at
28   5.) As B.B.’s supervisor, Mr. Turner began grooming him. (Doc. 25 at 4.) On June 14,
       Case 2:20-cv-01590-DLR Document 36 Filed 10/06/20 Page 2 of 4



 1   2019, Mr. Turner invited B.B to a movie after work. Mr. Turner offered to drive B.B. to
 2   the theatre, but stopped at his home to shower, inviting B.B. inside. Mr. Turner then
 3   revealed himself, scantily clad, to B.B. and thereafter got dressed and drove them to the
 4   theatre. During the movie, Mr. Turner allegedly repeatedly and inappropriately touched
 5   B.B without his consent, leading B.B to flee the theater. (Id. at 5.) B.B. thereafter resigned
 6   from Cici’s. (Doc. 1-3 at 15.)
 7          On July 28, 2020, Plaintiff filed this action in Maricopa County Superior Court,
 8   bringing a single state law claim against Defendants for negligence. Particularly, the
 9   complaint alleges negligence arising from Defendants’ alleged inadequate investigation of
10   and decision to hire Mr. Turner. (Id. at 25, 28-32.) On August 11, 2020, Defendants
11   removed the action to this Court based on diversity jurisdiction, alleging fraudulent joinder
12   of the Arizona defendants and arguing that the amount in controversy exceeds $75,000.
13   (Doc. 1.) On September 2, 2020, Plaintiff filed a motion to remand, which is now ripe.
14   II. Discussion
15          Plaintiff contends that the Court lacks diversity jurisdiction because (1) complete
16   diversity between the parties is lacking and (2) the amount in controversy “probably” does
17   not exceed $75,000. The Court will address the diversity jurisdiction and amount-in-
18   controversy arguments, in turn.
19      A. Diversity Jurisdiction
20          Complete diversity exists between Cici’s, a Delaware limited partnership and
21   Plaintiff, an Arizona resident. The inclusion of Mr. Rochelle and Ms. Bustamante—both
22   domiciled in Arizona—does not destroy complete diversity because both are fraudulently
23   joined. “[F]raudulent joinder exists, and the non-diverse defendant is ignored for purposes
24   of determining diversity of the parties, if the plaintiff ‘fails to state a cause of action against
25   a resident defendant, and the failure is obvious according to the settled rules of the state.’”
26   IDS Prop. Cas. Ins. Co. v. Gambrell, 913 F. Supp. 2d 748, 752 (D. Ariz. 2012) (quoting
27   McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)). The Court looks not
28   to the plaintiff’s subjective intent but rather to whether the plaintiff has “no possibility of


                                                    -2-
       Case 2:20-cv-01590-DLR Document 36 Filed 10/06/20 Page 3 of 4



 1   bringing” the claims against the resident defendant. Id.
 2          Here, Plaintiff brings a negligence claim against both resident defendants based on
 3   a negligent hiring theory.     Arizona does not recognize a common law negligent
 4   investigation, hiring, retention, or supervision cause of action brought by an employee
 5   against an employer. Thorp v. Home Health Agency-Az., Inc., 941 F. Supp. 2d 1138, 1143
 6   (D. Ariz. 2013); Archer v. Partners in Recovery LLC, No. CV-18-01885-PHX-DWL, 2019
 7   WL 3253175, at *3 (D. Ariz. July 19, 2019); Mosakowski v. PSS World Med., Inc., 329 F.
 8   Supp. 2d 1112, 1131 (D. Ariz. 2003); Irvin Investors, Inc. v. Sup. Ct. Cty. of Maricopa,
 9   800 P.2d 979 (Ariz. Ct. App. 1990). Rather, Arizona’s workers’ compensation statute
10   provides the exclusive remedy for an employee’s negligence claim against an employer or
11   co-employee acting in the scope of his or her employment. House v. Brovitz Grp., No.
12   CV-17-01456-PHX-DLR, 2018 WL 4351247, at *6 (D. Ariz. Sept. 12, 2018) (citing A.R.S.
13   § 23-1022); Govan v. Sec, Nat’l Fin. Corp., 502 F. App’x. 671, 674 (9th Cir. 2012); Smithey
14   v. Hansberger, 938 P.2d 498, 501 (Ariz. Ct. App. 1996).
15          Plaintiff asserts that Arizona’s workers’ compensation statute does not provide the
16   exclusive remedy here because (1) Plaintiff’s claim has already been denied under the
17   workers’ compensation framework and (2) the statute does not cover mental injuries, like
18   those suffered by B.B. Plaintiff’s arguments are misguided. First, it does not appear that
19   B.B.’s workers’ compensation claim has been denied and, even it had been, denial of the
20   claim under the state’s exclusive recovery framework does not create opportunities for B.B.
21   outside that framework. Plaintiff’s contention that B.B. has had a workers’ compensation
22   claim denied is based on a letter from Liberty Mutual Insurance regarding a claim for
23   insurance benefits under Cici’s insurance policy. (Doc. 24-1 at 3.) The letter makes clear
24   that it does not constitute a decision by the Industrial Commission of Arizona (the
25   “Commission”) or a formal denial of the claim. (Id.) Plaintiff has made no showing that
26   she otherwise filed a workers’ compensation claim on B.B.’s behalf with the Commission,
27   which was thereafter denied. Regardless, even if the claim had been presented and denied,
28   denial of a claim under the exclusive recovery framework does not give a plaintiff the right


                                                -3-
       Case 2:20-cv-01590-DLR Document 36 Filed 10/06/20 Page 4 of 4



 1   to recover by other means.
 2          Second, the Arizona workers’ compensation statute covers mental injuries where
 3   “some unexpected, unusual or extraordinary stress related to the employment or some
 4   physical injury related to the employment was a substantial contributing cause of the
 5   mental injury, illness or condition.” A.R.S. § 23-1043.01(B). “[S]exual molestation
 6   certainly falls into the category of the unexpected, unusual, or extraordinary.” Irvin, 800
 7   P.2d at 981. In sum, the Court ignores the resident defendants in its jurisdictional analysis
 8   and determines that complete diversity exists.
 9      B. Amount in Controversy
10          Cici’s has shown by a preponderance of the evidence that the amount in controversy
11   plausibly exceeds $75,000. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1997 (9th
12   Cir. 2015). For example, Plaintiff’s counsel represented to defense counsel that B.B. “is
13   entitled to recover up to $300,000 in damages” but would accept settlement in the amount
14   of $75,000. (Doc. 1-3 at 11.) Even though it appears that, in her initial demand, Plaintiff
15   offered to settle for one penny short of the jurisdictional threshold, the jurisdictional cap
16   allows for far greater recovery, should a jury return a verdict for Plaintiff. Further, since
17   the settlement demand was made, B.B.’s damages in the form of lost wages have increased
18   by at least one penny. Moreover, Plaintiff does not contest that the amount in controversy
19   may exceed $75,000. Instead, she equivocally notes that the amount in controversy
20   “probably” does not meet the jurisdictional threshold. Plaintiff cannot half-heartedly
21   dispute the amount in controversy while reserving the right to recover in excess of the
22   jurisdictional threshold in the future. Because the complete diversity and amount in
23   controversy requirements have been met,
24          IT IS ORDERED that Plaintiff’s motion to remand (Doc. 24) is DENIED.
25          Dated this 5th day of October, 2020.
26
27
28                                                 Douglas L. Rayes
                                                   United States District Judge

                                                 -4-
